DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed February 10, 2021.  Claims 1-18 are canceled.  Claims 21-38 are new.  Claims 19-38 are pending.

Allowable Subject Matter
Claims 19-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a display device, comprising: a display panel; and a backlight module disposed corresponding to the display panel and comprising a light- emitting unit and a light guiding unit, wherein the light guiding unit has a light input surface, a bottom surface and a top surface, the light input surface connects the bottom surface and the top surface, the light-emitting unit has a plurality of light-emitting elements, the light-emitting elements are disposed along a first direction and adjacent to the light input surface, a second direction is a direction from the light input surface to the light-emitting unit, and a third direction is perpendicular to the first direction and the second direction; wherein, the light guiding unit comprises a first wherein the first protruding portion and the additional protruding portion have different dimensions along the second direction.  
The best prior arts of record, Sasaki and Huang, fail to teach or suggest that the first protruding portion at the bottom surface of the light guide and the additional protruding portion at the top surface of the light guide have different dimensions along the second direction, nor does Examiner find sufficient reason and/or motivation to modify the devices in Sasaki and Huang to achieve the claimed structural differences.  Claims 21-29 are allowable in that they are dependent on, and further limit claim 19.
the first protruding portion and the additional protruding portion have different dimensions along the second direction.  
The best prior arts of record, Sasaki and Huang, fail to teach or suggest that the first protruding portion at the bottom surface of the light guide and the additional protruding portion at the top surface of the light guide have different dimensions along the second direction, nor does Examiner find sufficient reason and/or motivation to modify the devices in Sasaki and Huang to achieve the claimed structural differences.  Claims 30-38 are allowable in that they are dependent on, and further limit claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875